Title: To Alexander Hamilton from Nathan Rice, 24 May 1799
From: Rice, Nathan
To: Hamilton, Alexander


My dear Generial
Boston May the 24th. 1799

By your favour of the 9th you have given me a latitude to exercise my judgment, in entering on the recruiting service or not, previous to the arrival of the cloathing, as I shall judge expedient. I have this day issued my orders for the officers to enter on that service, & I hope it will not be long before the cloathing arrives; I think a district deposit & issue thereof the best mode & the one I shall adopt, a part thereof will of course be wanted at Springfield & part at Taunton, it perhaps would be well as it would save expence of transportation, if that which is to be sent to Springfield, might be stoped there on its way from the war office, unless it is to come to Boston by water. I have applyed to Mr Jackson who appears to have reced no information on the subject. He informs me that one quarter of the coats he was authorised to contract for will be rady for delivery by the last of this month, the remainder in three weeks after provided Buttons come in from Philadelphia, He can not determine by what mode they are to be sent to the districts. There is no Qr Master here & he is not impowered.
Pray Sir how are the troops to be serviced at the districts & regimental Rendezvous? & where are we to apply for Arms.
I have from the best information I can obtain thought proper to recommend Lieut Daniel Hastings to be appointed Quarter Master of my Regiment & wish him confirmed as such.
I must beg Sir that some of the vacancies in the regiment may be fill[ed], as I have one or two companies which will have but one officer in each after the Staff appointments are made.
With the most perfect esteem   I am yr. very Humble Servant
N: Rice
P.S. It will I presume Sir be necessary for the officers to be possessd of the rules & Articles of War. how are they to be supplyed therewith? and the troops with camp Utensils?

N: R
Honbl Majr Genl Hamilton

